Citation Nr: 0301540	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  99-20 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for adhesive capsulitis 
of the left shoulder (minor) (formerly evaluated as 
acromioclavicular joint resection), currently rated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to 
February 1991.  

This appeal comes to the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
at St. Petersburg, Florida.  


FINDING OF FACT

The veteran's left (minor) shoulder disability is 
manifested by limitation of elevation and abduction to 80 
degrees with functional impairment manifested primarily by 
complaints of pain and weakness.  


CONCLUSION OF LAW

A rating in excess of 30 percent for adhesive capsulitis 
of the left shoulder (minor) is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5201 
(2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In August 1998, the VA arranged for a magnetic resonance 
imaging (MRI) of the left shoulder.  History was recorded 
of repetitive heavy lifting, a painful left shoulder, 
prior left shoulder surgery, limitation of abduction to 30 
degrees and a rotator cuff tear to be ruled out.  The MRI 
showed postoperative acromioplasty, apparent partial 
clavicular resection, residual considerable impingement an 
secondary distal supraspinatus tendinitis, edema of the 
biceps tendon with increased fluid representing bicipital 
tenosynovitis, and considerable synovitis in the 
glenohumeral joint.  

VA outpatient treatment records show, in December 1998, 
that the veteran presented with left shoulder pain and 
limited motion.  He complained of difficulty reaching up 
and lifting.  The physical examination showed generalized 
tenderness, elevation to 150 degrees, internal rotation to 
"L5" and 2 plus impingement.  Magnetic resonance imaging 
(MRI) revealed 2 plus edema of the bursa and the biceps, 2 
plus impingement and an intact cuff.  The impression was 
chronic subacromial bursitis with impingement.  

On a VA examination in March 1999, history was recorded of 
an inservice left shoulder injury and acromioplasty.  He 
developed adhesive capsulitis.  It was reported that he 
was a body and fender worker and this injury had 
significantly interfered with his ability to make a 
living.  The physical examination showed forward elevation 
of the left shoulder to 80 degrees, external rotation to 0 
degrees, and strength at 4/5.  Internal rotation was to 
"L5."  Abduction was to 80 degrees with 4/5 strength.  He 
was neurovascularly intact.  X-ray examination showed no 
evidence of bony fracture or subluxation.  There was 
calcific or ossific density near the acromion which 
possibly represented calcific tendinitis.  There was 
widening of the left acromioclavicular joint.  MRI showed 
a left shoulder supraspinatus tendonitis versus rotator 
cuff tear.  The impression was left shoulder chronic 
adhesive capsulitis with underlying rotator cuff 
pathology. This caused him significant disability 
especially for any type of manual labor.  The examiner did 
not feel that any neurologic studies were indicated.  

VA outpatient treatment records show, in October 1999, 
that the veteran had pain and difficulty lifting weight 
with the left arm.  The left shoulder was shown to have 
normal range of motion with pain on faster motion.  There 
was no crepitation.  Slight tenderness on palpation was 
elicited.  There was no muscular atrophy.  Neurologically, 
he was intact.  The impression was synovitis of the left 
shoulder.  

The veteran appeared for a personal hearing on his appeal 
before a decision review officer at the RO in February 
2000.  A complete transcript is of record.  He testified 
that he took medication for shoulder pain that made him 
drowsy so that he could not drive or work with machinery 
or body shop tools.  He was employed as a generator 
mechanic.  He testified that his left shoulder prevented 
him from being able to hold air tools, could not swing a 
hammer, could not pick up things, could not hold the wheel 
when he was driving, could not hold a drill requiring both 
hands if it caught, and, if he forgot and lay down on his 
left side, he could not push himself up with his left 
upper extremity.  He could no longer use his left hand to 
put in transmissions.  He could only push with his right 
hand or he had to find another way because his left upper 
extremity would give out if he pushed too much.  There was 
left arm weakness.  The harder he worked, the more left 
shoulder pain he had.  He had had constant left shoulder 
pain for 3 days affected by cold weather, picking up 10-
pound wire spools, and using his drill to tighten bolts.  

The veteran further testified that his left hand would 
tingle and fall asleep due to the left shoulder 
disability.  He could not pick up dimes but he could pick 
up bolts with his left hand.  He did not have reliable 
grasping power with his left hand, glasses and other 
things would fall out when he was holding them.  He had 
had to leave his body work job because two hands were 
required for some tasks and took the generator job because 
it was lighter, but meant a $7 an hour drop in pay.  He 
still had trouble with power tools and this was very 
dangerous.  This involved situations requiring the use of 
both his upper extremities because he could not predict 
what his left shoulder would do and he could lose control 
and hurt somebody.  He always warned everybody to stay 
away from him on jobs requiring both arms.  He had 
accidentally hit a fellow worker on the foot with his 
hammer when he was using his left hand.  He did not feel 
that he could be a professional driver because two hands 
were needed to shift and he could not use his left upper 
extremity for this purpose.  He testified to problems he 
had welding.  He reportedly had been told that a nerve had 
been pinched which had caused tingling and numbness to the 
point where he might lose his grip.  He testified that 
there was MRI evidence of arthritis, bursitis, tendinitis 
and a torn rotator cuff of the left shoulder.  Primarily, 
pain, limitation of motion and adverse effect on work 
performance and job possibilities were the worst aspects 
of his left shoulder disability.  He reportedly had lost 
no significant time from working because his boss was 
flexible.  He did not take his medication because, if he 
did, he could not drive, would not be able to go to work, 
and would not be able to use his air tools or any of his 
power tools.  He testified that sometimes he awakened in 
pain.  He had been advised that surgery may help his left 
shoulder, but it could also make it worse.  He had chosen 
not to have surgery.  His left shoulder had worsened, with 
more pain and stiffness.  He testified that he had always 
been a mechanic and had always used his left arm as much 
as his right in that trade.  He described a total 
disability because his left shoulder disability had 
prevented him from being able to perform his job.  He had 
lifting restrictions and holding limitations that 
precluded him from doing what he was qualified to do which 
was full body work.  Because of the left shoulder 
disability he could not advance in his career.  

VA outpatient treatment records show, in March 2000, that 
the veteran complained of left shoulder pain that was not 
relieved by injections and burning pain in the left 
deltoid.  Elevation of the left shoulder was found to be 
within normal limits.  Abduction was to 90 degrees, with 
pain.  External rotation was within normal limits.  
Internal rotation was painful at 15 degrees.  Tenderness 
to palpation was elicited over the acromioclavicular area.  
There was acromioclavicular crepitation noted.  The 
impressions included left shoulder capsulitis with 
impingement.  

Analysis

In general, disability evaluations are assigned by 
applying a schedule of ratings which represent, as far as 
can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. §§ 4.1 
and 4.2 require that each disability be viewed in relation 
to its entire recorded history, that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition, and that each disability be considered from the 
point of view of the veteran working or seeking work.  Not 
all disabilities will show all the findings specified in 
the rating criteria, but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  

In evaluating the veteran's request for an increased 
rating, the Board considers the medical evidence of 
record.  The medical findings are then compared to the 
criteria set forth in the VA's Schedule for Rating 
Disabilities.  An evaluation of the level of disability 
present must include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain 
on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45.  Furthermore, the U.S. Court of Appeals for Veterans 
Claims (Court) has held that the VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional 
loss due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath at 
592.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination 
and endurance.  It is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to all these 
elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, 
or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may be 
due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded 
as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  38 C.F.R. 
§ 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-
up, contracted scars, etc.).  (b) More movement than 
normal (from flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.).  (c) Weakened 
movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.).  
(d) Excess fatigability.  (e) Incoordination, impaired 
ability to execute skilled movements smoothly.  (f) Pain 
on movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional 
loss of the joints due to pain, etc.).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, 
or incoordination should be noted.  However, such factors 
are not for consideration when a claimant is in receipt of 
the maximum rating for limitation of motion of the joint 
in question.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997)

Under Diagnostic Code 5201, limitation of motion of the 
arm to 25 degrees from the side warrants a 30 percent 
evaluation for the minor arm.  This is the maximum rating 
under this diagnostic code.  

Range of motion of the shoulder is from 0 to 180 degrees 
in forward elevation (flexion), 0 to 180 degrees in 
abduction, 0 to 90 degrees in external rotation and 0 to 
90 degrees in internal rotation. 38 C.F.R. § 4.71, Plate I 
(2000).

The Board notes that it may not consider assignment of 
additional compensation for degenerative arthritis, 
tendonitis or functional loss of use as the veteran is in 
receipt of the maximum schedular rating for limitation of 
motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  See generally 38 C.F.R. §§ 4.14, 4.40, 4.45 and 
4.71a, Diagnostic Codes 5003 and 5024.  

If a higher rating is to be granted, it would have to be 
under an alternative Diagnostic Code. One possible 
alternative would be to rate the condition under the 
schedular criteria for unfavorable ankylosis of scapular 
articulation with abduction limited to 25 degrees from the 
side which warrants a 40 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5200.  If there were fibrous 
union, nonunion or loss of the head of the left humerus, 
40 percent or higher ratings are provided.  Diagnostic 
Code 5202.  The highest rating provided under Diagnostic 
Code 5203, which had been applied, is 20 percent for 
dislocation of the clavicle or scapula.  

The Court of Appeals for Veterans Claims has noted that 
ankylosis refers to immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 
1988).  

The complete evidence shows that the veteran definitely 
experiences and suffers from pain and limitations on the 
use of his left upper extremity due to the left shoulder 
disability, but he can still move the left shoulder 
through a fairly full range of motion.  On the examination 
in 1999, elevation and abduction were to 80 degrees or 
about 10 degrees from shoulder level.  On outpatient 
treatment in March 2000, elevation had improved to the 
extent that it was described as normal, but abduction 
remained at 80 degrees.  Muscle weakness is present, but 
much strength is retained.  No muscle atrophy has been 
revealed. 

Applying the limitation of motion code to the facts, it 
would appear that the veteran has significantly more 
motion than that which is contemplated by the current 30 
percent rating; however, judging from the comments in the 
decision by the RO to increase the rating to 30 percent 
and the comments in the August 2001 supplemental statement 
of the case, it is clear that the RO determined that 
functional impairment mandated the increase to 30 percent 
as required by the DeLuca case.. There is nothing in the 
record to suggest that the functional impairment in this 
case would be equivalent to a finding of unfavorable 
ankylosis, which would be required if a 40 percent rating 
were to be established.  Clearly, he does not even 
approach functional impairment consistent with unfavorable 
ankylosis.  

The Board notes that there is nothing in the record to 
suggest that an extraschedular evaluation might possibly 
be in order under 38 C.F.R. § 3.321 on the basis of his 
left shoulder disability being unusual or exceptional.  To 
warrant extraschedular evaluation, the evidence must show 
that application of the rating schedule is impracticable.  
Id.  Here, there is no evidence of frequent 
hospitalization.  In addition, the veteran has not 
indicated that he missed work due to his service-connected 
left shoulder disability, although he indicated that this 
was thanks to the flexibility of his employer.  He has 
submitted no medical evidence supporting a marked 
interference with employment beyond that contemplated by 
the rating assigned.  Therefore, the Board concludes that 
the preponderance of the evidence is against a disability 
rating higher than 30 percent for the service- connected 
left shoulder disability.  38 U.S.C.A. § 5107(b).  

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 
75, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom.  Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date. 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, the Board finds that VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West Supp. 2001); see also 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)).  The appellant was 
notified in the RO's April 1999 decision that the evidence 
did not show that the criteria had been met for an 
increased rating for the left shoulder disability.  This 
rating was later increased to the currently assigned 30 
percent disability evaluation, and the veteran was advised 
of why a rating higher than this is not assignable.  This 
is the key issue in this case, and the rating decision, as 
well as the statement of the case (SOC), the supplemental 
statements of the case (SSOC's), and the March 2001 letter 
explaining the VCAA adequately informed the appellant of 
the relevant criteria and evidence needed to substantiate 
the claim.  

Second, VA has a duty to assist the appellant by making 
reasonable efforts to obtain evidence necessary to 
substantiate the claim.  38 U.S.C. § 5103 (West Supp. 
2001); see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)).  The 
appellant has not referenced any obtainable evidence not 
of record that might aid his claim or that might be 
pertinent to the bases of the denial of this claim.  The 
RO also requested and obtained VA medical records and 
arranged for a VA rating examination.  All the obtainable 
data that was requested has been received and considered.  
Moreover, the appellant has taken the opportunity to give 
full testimony on his claim during the hearing at the RO 
in February 2000.  This testimony is contained in the 
hearing transcript which has been thoroughly reviewed and 
considered.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant 
in this case.  Further development and further expending 
of VA's resources is not warranted.  


ORDER

An increased rating for adhesive capsulitis of the left 
shoulder (minor) is denied.  



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

